IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2009

                                       No. 08-41188                    Charles R. Fulbruge III
                                                                               Clerk

SANDRA KING; DARRELL KING; ANITA COOK

                                                   Plaintiffs - Appellants
v.

LADY JANE TOO M/V; DANIEL D. HEALEY

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No: 3:06-CV-00538


Before BARKSDALE, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiffs in a personal injury lawsuit appeal from the entry of judgment
for the defense after a bench trial. The grounds are allegedly clear error in fact
findings and abuse of discretion in evidentiary rulings. We AFFIRM.
       In June 2006, Sandra King, Darrell King, and Anita Cook were passengers
in a boat called the Thunder Lightning, traveling in the IntraCoastal Waterway
along the Bolivar Peninsula, in Texas. They were injured after being tossed by
the wake of another boat. The three passengers brought suit against the Lady

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-41188

Jane Too, owned by Daniel Healey, claiming it had caused the wake. The issue
at trial was whether the Lady Jane Too was actually the other boat. Key and
contested evidence was a restaurant receipt revealing the time the passengers
finished lunch, too far away to have been in the negligently piloted boat when
the injuries occurred. Both sides presented timelines for the relevant events.
      In reaching a decision, the court relied on the restaurant receipt indicating
the time at which the defendants were in one location, and a marina receipt
revealing the time the plaintiffs were at another location. The court credited the
testimony of the defendants and the testimony of a defense expert, David
Scruton, to calculate the position of the Lady Jane Too. The court found that the
Lady Jane Too was not at the location of the incident at the right time. The
district court entered judgment for the Lady Jane Too.
      On appeal, King and the other plaintiffs argue that the district court
clearly erred in calculating the time the Lady Jane Too traveled and abused its
discretion in admitting the unauthenticated restaurant receipt. Error in
admitting a supplemental report from the defense expert is also alleged.
      We review findings of fact after a bench trial for clear error and legal
issues de novo. In re Mid-South Towing Co., 418 F.3d 526, 531 (5th Cir. 2005).
      King and the other plaintiffs argue that the Lady Jane Too’s timeline of
events was mathematically impossible. We do not accept that conclusion after
reviewing the record. The district court was entitled to accept the Lady Jane
Too’s expert’s calculation of the time, and that calculation was mathematically
possible. We find no clear error.
      It is also argued that the district court abused its discretion in admitting
the receipt from the restaurant at which those on the defendant boat had lunch.
The alleged error is the absence of proper authentication. What was missing
was any proof that the time shown on the receipt was accurate. This is an issue
of the admissibility of evidence. An objection to the introduction was made at


                                         2
                                  No. 08-41188

trial. Thus, we determine whether the district court abused its discretion.
United States v. Skipper, 74 F.3d 608, 612 (5th Cir.1996).
      This is argued as an authentication error. Authentication is shown by
“evidence sufficient to support a finding that the matter in question is what its
proponent claims.” Fed. R. Evid. 901(a). That requirement may be satisfied by
the testimony of a witness with knowledge. Fed. R. Evid. 901(b)(1).
      The restaurant receipt was authenticated by a witness with knowledge.
Mike Duncan, one of the Lady Jane Too passengers, testified that it was in fact
the receipt he received when he paid for lunch. It had been in his custody since
he paid the bill. He also testified that he paid the bill at or near the time stated
on the receipt. This evidence sufficiently supported admission of the receipt, and
there was no abuse of discretion.
      Next, King and the other passengers argue that the district court abused
its discretion by admitting the supplemental report of a defense expert. The
“Supplemental and Rebuttal Designation of Expert Witness” was filed one day
before the close of discovery. Plaintiffs argue it was not truly supplemental and
should have been submitted earlier.
      The admission of expert reports is subject to the abuse of discretion
standard of review, and the district court has “wide latitude” in deciding such
pretrial matters. Campbell v. Keystone Aerial Surveys, Inc., 138 F.3d 996, 1000
(5th Cir. 1998). Supplementation of discovery is required if the party learns his
disclosure is materially incomplete or incorrect. Fed. R. Civ. P. 26(e). Though
the supplemental report did repeat some information, it provided new
information about the waves produced by the Lady Jane Too. The district court
did not abuse its discretion in finding the report a valid supplement.
      There was no clear error or abuse of discretion. We AFFIRM.




                                         3